842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rosemary BARGO, Plaintiff-Appellant,v.The GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC., et al.,Defendants-Appellees.
No. 87-5779.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order granting summary judgment for defendants entered June 9, 1987.  Plaintiff's filing of related NLRB charges did not operate to toll the limitations period applicable to this action.   McCreedy v. Local Union No. 971, UAW, 809 F.2d 1232, 1236 (6th Cir.1987);  Adkins v. Local 801, Int'l Union of Elec. Radio & Mach. Workers, 769 F.2d 330, 335-36 (6th Cir.1985).


3
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.